Citation Nr: 1200871	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-44 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  


FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss that is causally related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for bilateral hearing loss if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred bilateral hearing loss in service, particularly due to exposure to noise from helicopters and gun and rocket fire.  The Veteran served as a Helicopter Pilot.  See DD Form 214.  

A review of the Veteran's service treatment records discloses no complaints or diagnoses of bilateral hearing loss.  At entrance the Veteran denied any history of hearing loss.  See December 1967 report of medical history.  

Upon examination in December 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
3000
4000
6000
8000
RIGHT
N/A
5
-5
-5
N/A
15
N/A
N/A
LEFT
-5
-5
-5
-5

15
N/A
N/A

Upon examination in March 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
3000
4000
6000
8000
RIGHT
N/A
0
0
0
N/A
0
N/A
N/A
LEFT
N/A
0
0
0
N/A
0
N/A
N/A
The Veteran denied a history of hearing loss at this time.  See March 1968 report of medical history.  

Upon separation examination in December 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



250
500
1000
2000
3000
4000
6000
8000
RIGHT
N/A
0
-5
-10
-5
10
5
N/A
LEFT
N/A
5
0
5
10
15
20
N/A

The Veteran denied a history of hearing loss at this time.  See December 1970 report of medical history.  

The Veteran filed his claim in April 2008 and shortly thereafter in June 2008 he was afforded a VA examination.  The report of this examination notes that the claims file was reviewed by the examiner, and outlines the Veteran's reports and history.  It particularly notes that the Veteran reported in-service exposure to noise from helicopters, rocket and mini-gun fire and weapons training, all without hearing protection.  With respect to post-service noise exposure, the examiner also noted that the Veteran reported exposure to noise from working as a police helicopter pilot for 6 years, without hearing protection, as well as weapons training, recreational shooting and the use of power tools, all likewise without hearing protection.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
50
LEFT
15
20
40
60
60

Pure tone averages were 32.5 for the right ear and 45 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 86 percent in the left ear.  These audiometrics meet VA's requirements for considering hearing loss a disability.  38 C.F.R. § 3.385.

The examiner assessed bilateral sensorineural hearing loss.  With respect to etiology, the examiner conceded that the Veteran was exposed to military acoustic trauma and noted that the Veteran did report noticeable hearing loss right after separation.  Nevertheless, the examiner noted that it appeared that there was some pre-existing hearing loss in the left ear and commented that there was no objective evidence of the onset or aggravation of hearing loss in service, with hearing within normal limits at discharge.  Accordingly, the examiner stated that it was their clinical opinion that the Veteran's hearing loss was less likely as not caused by or a result of in-service noise exposure.  The examiner explained that it was possible that aging, pre-existing hearing loss, occupational noise exposure without hearing protection and recreational noise exposure could have contributed to his current hearing loss.  The examiner concluded that it would be speculative to allocate a degree of the Veteran's current hearing loss to each of these etiologies.  

In a November 2009 statement, the Veteran related that he lost his hearing while serving in Vietnam in 1969.  He explained that as a pilot he was exposed to noise from jet turbine engines, rockets and mini-guns.  He noted that 2 months after his discharge he received a physical related to employment as a police officer and that he was told at this time that he had lost 40% of his hearing.  He therefore asserted that his hearing loss was attributable to service.  He denied that he had had any hearing loss prior to service. 

Along with this statement, the Veteran submitted a February 1971 report of medical history from the St. Louis County Police.  The Veteran did not apparently complain of ear trouble at this time.  The report does not contain charted audiometrics, but does indicate that on spoken and whispered voice testing hearing acuity was 15/25.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

In furtherance of substantiating his claim, the Veteran submitted a private medical opinion dated in March 2010 from R.R.R., M.D.  Dr. R. stated in this letter that "[i]t is just as likely that the hearing loss experienced by [the Veteran] was exacerbated by the helicopter jet turbine engine noise which he underwent for several years while a Vietnam veteran."  Dr. R. also explained that "considering rocket and many gun firings and overall combat exposure certainly have not helped with his present hearing condition."

Also in furtherance of substantiating his claim, the Veteran submitted statements from his wife, brother and two people that served with him as a policeman after service.  The letters from his wife and brother indicate that they recalled noticing that the Veteran had hearing problems right after his discharge.  The letters from his former colleagues indicate that the Veteran was required to wear ear protection during his time as a police officer and police pilot.  

At his Board hearing, the Veteran testified that he had no hearing problems prior to service and had not personally noticed any hearing difficulties prior to his entrance to service.  He noted that he served as a helicopter pilot in Vietnam, and related a history of noise exposure, as outlined above.  He testified that upon his return from Vietnam he noticed difficulty hearing things and that he had "to turn the TV up and the stuff like that."  He denied any post-service acoustic trauma and testified that he wore hearing protection when he worked as a policeman.  

In resolving any doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  The Board acknowledges that the June 2008 VA opinion is unfavorable; however, the opinion also appears speculative in that the examiner could not seem to choose one etiology over the other, i.e. in-service or post-service noise exposure, and the examiner did not seem certain that hearing loss actually pre-existed service.  The Board also acknowledges that the opinion of the private doctor relates the Veteran's hearing loss to noise exposure through aggravation.  Given these conflicting and unclear opinions, and taking into account the Veteran's own lay report of having noticed hearing problems in and since service, the Board concludes that the evidence is at least in equipoise.  It appears to the Board that either in-service or post-service noise exposure is an equally likely cause of the Veteran's bilateral hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382, 394 (Lance, J. concurring).  Moreover, the Board observes that there was an apparent threshold shift in the left ear at 3000 and 4000 Hz from December 1968 to December 1970, and the Veteran's left ear acuity continues to be worse than that of the right ear.  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for bilateral hearing loss is granted.  Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


